Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Examiner’s Amendment.
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alan M. Koenck on  02/04/2021.
Applicant approves for a cancellation of claims 3 and 12.
For claim 1, last line,  change “quantum dot light-emitting layer is less than a preset threshold.” to --quantum dot light-emitting layer is less than a preset threshold, wherein the preset threshold is less than 1/10 of the hole transport rate of the quantum dot light-emitting layer.--.
For claim 11, line 11, change  “quantum dot light-emitting layer is less than a preset threshold.” to --quantum dot light-emitting layer is less than a preset threshold, wherein the preset threshold is less than 1/10 of the hole transport rate of the quantum dot light-emitting layer.--.



Priority 
Acknowledge is made of applicants’ claim for foreign priority base on an application CN201710180462.X filed in China on 03/23/2017. 
It is noted that Applicants have filled a certified copy of said application as required by U.S.C 119, which papers have been placed of record in the file.

Information Disclosure Statement
This office acknowledges of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 5/17/2019, 5/13/2019 made of record.   The references cited on the PTOL 1449 form have been considered. 


Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Reason for allowance

The following is an examiner’s statement of reason for the indication of allowable subject matter:
 	Set of Claims 1-9 is considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. 
Regarding claim 1, AHN (U.S. Pub. No. 2020/0106027) teaches (specially refer figure 1  and relate texts) first electrode layer 110, a hole transport layer 123, a quantum dot light-emitting layer 125, an electron transport layer 127, and a second electrode layer 130, which are sequentially formed on a base substrate 101; and a buffer layer 126 arranged between the quantum dot light-emitting layer 125 and the electron transport layer 127.

	Regarding claim 1, LEE et al. (U.S. Pub. No. 2009/0096357) teaches a quantum dot light-emitting diode, comprising: a first electrode layer 2, a hole transport layer 41, a quantum dot light-emitting layer 42, an electron transport layer 44, and a second electrode layer 3, which are sequentially formed on a base substrate 1; and a buffer layer 43 arranged between the quantum dot light-emitting layer and the electron transport layer.
AHN (U.S. Pub. No. 2020/0106027) and LEE et al. (U.S. Pub. No. 2009/0096357), taken individually or in combination, do not teach the claimed a quantum dot light-emitting diode having the buffer layer and the electron transport layer are configured such that a difference between an electron injection rate and a hole transport rate of the quantum dot light-emitting layer is less than a preset threshold, wherein the preset threshold is less than 1/10 of the hole transport rate of the quantum dot light-emitting layer and among other limitations as claimed  in independent claim.
Claims 2-9 inherit the allowable subject matter of claim 1 are similarly allowable.
Set of Claims 10-16 is considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.
Regarding claim 10, AHN (U.S. Pub. No. 2020/0106027) teaches (specially refer figure 1 and relate texts) a method for preparing a quantum dot light-emitting diode, comprising: forming a first electrode layer2  on a base substrate 1; forming a hole injection layer 41 on the first electrode layer; forming a hole transport layer 41 on the hole injection layer [0023]; forming a quantum dot light-emitting layer 42 on the hole transport layer [0042]; forming a buffer layer 43 on the quantum dot light-emitting layer; forming an electron transport layer 44 on the buffer layer; and forming a second electrode layer 3 on the electron transport layer 43. 

Regarding claim 10, LEE et al. (U.S. Pub. No. 2009/0096357) teaches (specially refer figure 2 and relate texts) a method for preparing a quantum dot light-emitting diode, comprising: forming a first electrode layer2  on a base substrate 1; forming a hole injection layer 41 on the first electrode layer; forming a hole transport layer 41 on the hole injection layer [0023]; forming a quantum dot light-emitting layer 42 on the hole transport layer [0042]; forming a buffer layer 43 on the quantum dot light-emitting layer; forming an electron transport layer 44 on the buffer layer; and forming a second electrode layer 3 on the electron transport layer 43. 

AHN (U.S. Pub. No. 2020/0106027) and LEE et al. (U.S. Pub. No. 2009/0096357), taken individually or in combination, do not teach the claimed method for preparing a quantum dot light-emitting diode the buffer layer and the electron transport layer are configured such that a difference between an electron injection rate and a hole transport rate of the quantum dot light-emitting layer is less than a preset threshold, wherein the preset threshold is less than 1/10 of the hole transport rate of the quantum dot light-emitting layer and among other limitations as claimed  in independent claim and among other limitations as claimed  in independent claim.
Claims 9-16 inherit the allowable subject matter of claim 10 are similarly allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (571) 270-5841.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DUNG A. LE/Primary Examiner, Art Unit 2819